By Judge Robert P. Doherty, Jr.
The Court has read all of the pleadings, documents, and memoranda filed in this case. Each of the cases and statutes cited in the memoranda were read at least once and, in some instances, multiple times in light of the various positions advanced in both the oral and written arguments. The oral arguments were extremely helpful.
The Court finds that the newspaper articles, picture, and caption were not published for advertising purpose or for the purpose of trade. The articles were both newsworthy and of public interest. The Plaintiff’s picture was simply incidental to the article as a whole. Plaintiff’s claim of *293conversion is subsumed by § 8.01-40, Code ofVirginia (1950), as amended. Her sole right of action is statutory.
Plaintiff’s argument that Defendants defamed her by inference, insinuation, and innuendo, when viewed in the light most favorable to the Plaintiff, is simply not correct. Inference cannot extend statements by innuendo beyond what would be ordinary and common acceptance of the statements. The language and photograph used do not constitute defamation, much less defamation per se.
The count of the complaint dealing with exemplary or punitive damages and the claim for attorney’s fees are dependant upon a finding of liability, and none exists.
The Court sustains the demurrer with prejudice and adopts the Memorandum and Reply Memorandum of Defendants as the opinion of the Court.